PER CURIAM.
We do not think that on the' papers before him the District Judge abused his. discretion in refusing- to open the decree pro confesso. While that decree stands the allegation therein, which was an essential to the relief asked for, that supplies and repairs- were furnished to the foreign vessel-on the reguest of her master and owner must be considered to be a proved fact. Even if the guestion were considered to be open, there is such conflict in the evidence which is before us that we would not feel prepared to disturb the finding of the master and the District Judge, who evidently had testimony before them which is not before us. We see no reason why appellant’s claim should have been reduced arbitrarily by striking out all items prior to May 2, 1907, but the claim is not found in the record, and we can make no specific disposition of it. It is thought that this proposition is academic because liens-superior to appellant’s will practically exhaust the fund. The decree is affirmed, with costs of this appeal to the Baxter against appellant.